Execution Version







AMENDED AND RESTATED GUARANTEE AND COLLATERAL AGREEMENT


made by
WINGSTOP GUARANTOR LLC, and
WINGSTOP FRANCHISING LLC,
each as a Guarantor


in favor of


CITIBANK, N.A.,
as Trustee


Dated as of October 30, 2020











37534609


--------------------------------------------------------------------------------



TABLE OF CONTENTS

Page
SECTION 1 DEFINED TERMS
1
1.1    Definitions
1
SECTION 2 GUARANTEE
2
2.1    Guarantee
2
2.2    No Subrogation
3
2.3    Amendments, etc. with respect to the Issuer Obligations
3
2.4    Guarantee Absolute and Unconditional
3
2.5    Reinstatement
4
2.6    Payments
4
2.7    Information
4
SECTION 3 SECURITY
4
3.1    Grant of Security Interest
4
3.2    Certain Rights and Obligations of the Guarantors Unaffected
6
3.3    Performance of Collateral Documents
7
3.4    Stamp, Other Similar Taxes and Filing Fees
7
3.5    Direction to Establish and Maintain Interest Reserve Accounts
7
3.6    Senior Notes Interest Reserve Account
7
3.7    Authorization to File Financing Statements; Other Filing and Recording
Documents
9
SECTION 4 REPRESENTATIONS AND WARRANTIES
10
4.1    Existence and Power
10
4.2    Company and Governmental Authorization
10
4.3    No Consent
10
4.4    Binding Effect
10
4.5    Ownership of Equity Interests; Subsidiaries
11
4.6    Security Interests
11
4.7    Other Representations
11
SECTION 5 COVENANTS
12
5.1    Maintenance of Office or Agency
12
5.2    Defaults or Events of Default; Covenants in Base Indenture and Other
Transaction Documents
12
5.3    Further Assurances
12
5.4    Legal Name, Location Under Section 9-301 or 9-307
13
5.5    Equity Interests
13
5.6    Management Accounts
13

i

--------------------------------------------------------------------------------



SECTION 6 REMEDIAL PROVISIONS
13
6.1    Rights of the Control Party and Trustee upon Event of Default
13
6.2    Waiver of Appraisal, Valuation, Stay and Right to Marshaling
15
6.3    Limited Recourse
15
6.4    Optional Preservation of the Collateral
15
6.5    Control by the Control Party
16
6.6    The Trustee May File Proofs of Claim
16
6.7    Undertaking for Costs
16
6.8    Restoration of Rights and Remedies
17
6.9    Rights and Remedies Cumulative
17
6.10    Delay or Omission Not Waiver
17
6.11    Waiver of Stay or Extension Laws
17
SECTION 7 THE TRUSTEE’S AUTHORITY
17
SECTION 8 MISCELLANEOUS
18
8.1    Amendments
18
8.2    Notices
18
8.3    Governing Law
19
8.4    Successors
19
8.5    Severability
19
8.6    Counterparts; Electronic Signatures and Transmission
19
8.7    Table of Contents, Headings, etc.
20
8.8    [Reserved]
20
8.9    Waiver of Jury Trial
20
8.10    Submission to Jurisdiction; Waivers
20
8.11    Additional Guarantors
20
8.12    Currency Indemnity
20
8.13    Acknowledgment of Receipt
21
8.14    Termination; Partial Release
21
8.15    Third Party Beneficiary
21
8.16    Entire Agreement
21
8.17    Amendment and Restatement
21



SCHEDULES
Schedule 4.5    —    Guarantor Ownership Relationships
EXHIBITS
Exhibit A    —    Form of Assumption Agreement for Future Securitization
Entities
ii


--------------------------------------------------------------------------------



AMENDED AND RESTATED GUARANTEE AND COLLATERAL AGREEMENT
AMENDED AND RESTATED GUARANTEE AND COLLATERAL AGREEMENT (as amended,
supplemented or otherwise modified from time to time in accordance with the
terms hereof, this “Agreement”), dated as of October 30, 2020, made by WINGSTOP
GUARANTOR LLC, a Delaware limited liability company (“Funding Holdco”), and
WINGSTOP FRANCHISING LLC, a Delaware limited liability company (“Wingstop
Franchisor”, and, together with Funding Holdco and any Future Securitization
Entities that become parties hereto pursuant to Section 8.11 hereof, the
“Guarantors” and, each, a “Guarantor”), in favor of Citibank, N.A., a national
banking association, as trustee under the Indenture referred to below (in such
capacity, together with its permitted successors and assigns in such capacity,
the “Trustee”) for the benefit of the Secured Parties.
W I T N E S S E T H:
WHEREAS, Wingstop Funding, LLC, a Delaware limited liability company (“Issuer”)
and the Trustee have entered into that certain Base Indenture dated as of
November 14, 2018 (the “Original Base Indenture”);
WHEREAS, the Issuer and the Trustee have entered into an amendment and
restatement of the Original Base Indenture, dated as of the date hereof (as so
amended and restated, and as the same may be further amended, amended and
restated, supplemented or otherwise modified in effect from time to time,
exclusive of any Series Supplements, the “Base Indenture” and, together with all
Series Supplements, the “Indenture”), providing for the issuance from time to
time of one or more Series of Notes thereunder;
WHEREAS, the parties hereto previously entered into that certain Guarantee and
Collateral Agreement dated as of November 14, 2018 (the “Original Agreement”);
and
WHEREAS, in connection with the amendment and restatement of the Original Base
Indenture, the parties hereto have agreed to amend and restate the Original
Agreement in the manner set forth in this Agreement;


NOW, THEREFORE, in consideration of the premises and for other good and valuable
consideration the receipt and sufficiency of which are hereby acknowledged, each
Guarantor hereby agrees with the Trustee, for the benefit of the Secured
Parties, as follows:
SECTION 1
DEFINED TERMS


1.1    Definitions.
(a)    Capitalized terms used and not otherwise defined herein shall have the
meanings set forth or incorporated by reference in the Base Indenture
Definitions List attached as Annex A to the Base Indenture.
(b)    Any terms used in this Agreement (including, without limitation, for
purposes of Section 3) that are defined in the UCC and pertain to Collateral
shall be construed and defined as set forth in the UCC, unless otherwise defined
herein.
(c)    The following terms shall have the following meanings for purposes of
this Agreement:
1

--------------------------------------------------------------------------------



“Collateral” has the meaning assigned to such term in Section 3.1(a).
“Issuer Obligations” means all Obligations owed by the Issuer to the Secured
Parties under the Indenture and the other Transaction Documents.
“Other Currency” has the meaning assigned to such term in Section 8.12.
“Termination Date” has the meaning assigned to such term in Section 2.1(d).
(d)    The rules of construction set forth in Section 1.4 of the Base Indenture
shall apply for all purposes under this Agreement.
SECTION 2
GUARANTEE
2.1    Guarantee.
(a)    Each of the Guarantors hereby jointly and severally unconditionally and
irrevocably guarantees to the Trustee, for the benefit of the Secured Parties,
the prompt and complete payment and performance by the Issuer when due (whether
at the stated maturity, by acceleration or otherwise, but after giving effect to
all applicable grace or cure periods) of the Issuer Obligations. In furtherance
of the foregoing and not in limitation of any other right that the Trustee or
any other Secured Party has at law or in equity against any Guarantor by virtue
hereof, upon the failure of the Issuer to pay any Issuer Obligation when and as
the same shall become due, after giving effect to all applicable grace or cure
periods, whether at maturity, by acceleration, after notice of prepayment or
otherwise, each Guarantor hereby jointly and severally promises to and shall
forthwith pay, or cause to be paid, to the Trustee for distribution to the
applicable Secured Parties in accordance with the Indenture, in cash, the amount
of such unpaid Issuer Obligation. This is a guarantee of payment and not merely
of collection.
(b)    Anything herein or in any other Transaction Document to the contrary
notwithstanding, the maximum liability of each Guarantor hereunder and under the
other Transaction Documents shall in no event exceed the amount which can be
guaranteed by such Guarantor under applicable federal and state laws relating to
the insolvency of debtors.
(c)    Each Guarantor agrees that the Issuer Obligations may at any time and
from time to time exceed the amount of the liability of such Guarantor hereunder
without impairing the guarantee contained in this Section 2 or affecting the
rights and remedies of the Trustee or any other Secured Party hereunder.
(d)    The guarantee contained in this Section 2 shall remain in full force and
effect until the date on which this Agreement ceases to be of further effect in
accordance with Article XII of the Base Indenture (the “Termination Date”),
notwithstanding that from time to time prior thereto the Issuer may be free from
any Issuer Obligations.
(e)    No payment made by the Issuer, any of the Guarantors, any other guarantor
or any other Person or received or collected by the Trustee or any other Secured
Party from the Issuer, any of the Guarantors, any other guarantor or any other
Person by virtue of any action or proceeding or any set-off or appropriation or
application at any time or from time to time in reduction of or in payment of
the Issuer Obligations shall be deemed to modify, reduce, release or otherwise
affect the liability of any Guarantor which shall, notwithstanding any such
payment (other than any payment made by such Guarantor in respect of the Issuer
Obligations or any payment received or collected from such Guarantor in respect
of the Issuer Obligations), remain liable hereunder for the Issuer Obligations
up to the maximum liability of such Guarantor hereunder until the Termination
Date.
2

--------------------------------------------------------------------------------



2.2    No Subrogation. Notwithstanding any payment made by any Guarantor
hereunder or any set-off or application of funds of any Guarantor by the Trustee
or any other Secured Party, no Guarantor shall be entitled to be subrogated to
any of the rights of the Trustee or any other Secured Party against the Issuer
or any other Guarantor or any collateral security or guarantee or right of
offset held by the Trustee or any other Secured Party for the payment of the
Issuer Obligations, nor shall any Guarantor seek or be entitled to seek any
contribution or reimbursement from the Issuer or any other Guarantor in respect
of payments made by such Guarantor hereunder, until the Termination Date. If any
amount shall be paid to any Guarantor on account of such subrogation,
contribution or reimbursement rights at any time when all of the Issuer
Obligations shall not have been paid in full, such amount shall be held by such
Guarantor in trust for the Trustee and the other Secured Parties, segregated
from other funds of such Guarantor, and shall, forthwith upon receipt by such
Guarantor, be turned over to the Trustee in the exact form received by such
Guarantor (duly endorsed by such Guarantor to the Trustee, if required), to be
applied against the Issuer Obligations, whether matured or unmatured, in such
order as the Trustee may determine in accordance with the Indenture.
2.3    Amendments, etc. with respect to the Issuer Obligations. Each Guarantor
shall remain obligated hereunder notwithstanding that, without any reservation
of rights against any Guarantor and without notice to or further assent by any
Guarantor, any demand for payment of any of the Issuer Obligations made by the
Trustee or any other Secured Party may be rescinded by the Trustee or such other
Secured Party and any of the Issuer Obligations continued, and the Issuer
Obligations, or the liability of any other Person upon or for any part thereof,
or any collateral security or guarantee therefor or right of offset with respect
thereto, may, from time to time, in whole or in part, be renewed, extended,
amended, modified, accelerated, compromised, waived, surrendered or released by
the Trustee or any other Secured Party, and the Base Indenture and any other
documents executed and delivered in connection therewith may be amended,
modified, supplemented or terminated, in whole or in part, from time to time,
and any collateral security, guarantee or right of offset at any time held by
the Trustee or any other Secured Party for the payment of the Issuer Obligations
may be sold, exchanged, waived, surrendered or released (it being understood
that this Section 2.3 is not intended to affect any rights or obligations set
forth in any other Transaction Document).
2.4    Guarantee Absolute and Unconditional. Each Guarantor waives any and all
notice of the creation, renewal, extension or accrual of any of the Issuer
Obligations and notice of or proof of reliance by the Trustee or any other
Secured Party upon the guarantee contained in this Section 2 or acceptance of
the guarantee contained in this Section 2; the Issuer Obligations, and any of
them, shall conclusively be deemed to have been created, contracted or incurred,
or renewed, extended, amended or waived, in reliance upon the guarantee
contained in this Section 2 and the grant of the security interests pursuant to
Section 3; and all dealings between the Issuer and any of the Guarantors, on the
one hand, and the Trustee and the other Secured Parties, on the other hand,
likewise shall be conclusively presumed to have occurred or been consummated in
reliance upon the guarantee contained in this Section 2 and the grant of the
security interests pursuant to Section 3. Each Guarantor waives diligence,
presentment, protest, demand for payment and notice of default or nonpayment to
or upon the Issuer or any of the Guarantors with respect to the Issuer
Obligations. Each Guarantor understands and agrees that the guarantee contained
in this Section 2 and the grant of the security interests pursuant to Section 3
shall be construed as a continuing, absolute and unconditional guarantee of
payment without regard to (a) the validity or enforceability of the Indenture or
any other Transaction Document, any of the Issuer Obligations or any other
collateral security therefor or guarantee or right of offset with respect
thereto at any time or from time to time held by the Trustee or any other
Secured Party, (b) any defense, set-off or counterclaim (other than a defense of
full payment or performance) which may at any time be available to or be
asserted by the Issuer or any other Person against the Trustee or any other
Secured Party, or (c) any other circumstance whatsoever (with or without notice
to or knowledge of the Issuer or such Guarantor) which constitutes, or might be
construed to constitute, an equitable or legal discharge of the Issuer for the
Issuer Obligations, or of such Guarantor under the guarantee contained in this
Section 2 and the grant of the security interests pursuant to Section 3, in
bankruptcy or in any other instance. When making any demand hereunder or
otherwise pursuing its rights and remedies hereunder against any Guarantor, the
Trustee or any other Secured Party may, but shall be under no obligation to,
make a similar demand on or otherwise pursue such rights and remedies as it may
have against the Issuer, any other Guarantor or any other Person or against any
collateral security or guarantee for the Issuer Obligations or any right of
offset with respect thereto, and any failure by the Trustee or any other Secured
Party to make any such
3

--------------------------------------------------------------------------------



demand, to pursue such other rights or remedies or to collect any payments from
the Issuer, any other Guarantor or any other Person or to realize upon any such
collateral security or guarantee or to exercise any such right of offset, or any
release of the Issuer, any other Guarantor or any other Person or any such
collateral security, guarantee or right of offset, shall not relieve any
Guarantor of any obligation or liability hereunder, and shall not impair or
affect the rights and remedies, whether express, implied or available as a
matter of law, of the Trustee or any other Secured Party against any Guarantor.
Neither the Trustee nor any other Secured Party shall have any obligation to
protect, secure, perfect or insure any Lien at any time held by it as security
for the Issuer Obligations or for the guarantee contained in this Section 2 or
any property subject thereto. For the purposes hereof “demand” shall include the
commencement and continuance of any legal proceedings.
2.5    Reinstatement. The guarantee contained in this Section 2 shall continue
to be effective, or be reinstated, as the case may be, if at any time payment,
or any part thereof, of any of the Issuer Obligations is rescinded or must
otherwise be restored or returned by the Trustee or any other Secured Party upon
the insolvency, bankruptcy, dissolution, liquidation or reorganization of the
Issuer or any Guarantor, or upon or as a result of the appointment of a
receiver, intervenor or conservator of, or trustee or similar officer for, the
Issuer or any Guarantor or any substantial part of their respective property, or
otherwise, all as though such payments had not been made.
2.6    Payments. Each Guarantor hereby guarantees that payments hereunder shall
be paid to the Trustee without set-off or deduction or counterclaim in
immediately available funds in Dollars at the office of the Trustee.
2.7    Information. Each Guarantor assumes all responsibility for being and
keeping itself informed of the Issuer’s and each other Guarantor’s financial
condition and assets, and of all other circumstances bearing upon the risk of
nonpayment of the Issuer Obligations and the nature, scope and extent of the
risks that such Guarantor assumes and incurs hereunder, and agrees that neither
the Trustee nor any other Secured Party shall have any duty to advise such
Guarantor of information known to it or any of them regarding such circumstances
or risks.
SECTION 3
SECURITY


3.1    Grant of Security Interest.
(a)    To secure the Obligations, each Guarantor hereby pledges, assigns,
conveys, delivers, transfers and sets over to the Trustee, for the benefit of
the Secured Parties, and hereby grants to the Trustee, for the benefit of the
Secured Parties, a security interest in such Guarantor’s right, title and
interest in, to and under all of the following property, to the extent now owned
or at any time hereafter acquired by such Guarantor (collectively, the
“Collateral”):
(i)    with respect to Funding Holdco, the Equity Interests owned by Funding
Holdco that represent the 100% ownership interest in the Issuer and any Future
Securitization Entity owned by Funding Holdco;
(ii)    with respect to Wingstop Franchisor, the Franchise Assets;
(iii)    with respect to Wingstop Franchisor, (A) the Securitization IP and the
right to bring an action at law or in equity for any infringement,
misappropriation, dilution or other violation thereof occurring prior to, on or
after the Original Closing Date and to collect all damages, settlements and
proceeds relating thereto, and (B) the Wingstop IP License Agreement, all
amounts received under the Wingstop IP License Agreement, and any other amounts
received in respect of the Securitization IP and all rights thereunder,
including
4

--------------------------------------------------------------------------------



recoveries from the enforcement of the Securitization IP, it being agreed that
title transfer recordations and collateral recordations will be filed only with
respect to Securitization IP registered in the U.S. under federal law;
(iv)    with respect to Wingstop Franchisor, (A) all Contributed Vendor Rebate
Contracts and all payments thereon; (B) all New Vendor Rebate Contracts and all
payments thereon and (C) all rights to enter into New Vendor Rebate Contracts
for Branded Restaurants;
(v)    the Accounts established in the name of the Guarantors and all amounts on
deposit in or otherwise credited to such Accounts; provided, that the security
interest in (A) the Senior Notes Interest Reserve Account and the funds or
securities deposited therein or credited thereto shall only be for the benefit
of the Senior Noteholders and the Trustee, in its capacity as trustee for the
Senior Noteholders, and (B) the Senior Subordinated Notes Interest Reserve
Account and the funds or securities deposited therein or credited thereto shall
only be for the benefit of the Senior Subordinated Noteholders and the Trustee,
in its capacity as trustee for the Senior Subordinated Noteholders;
(vi)    any rights under or in respect of any Interest Reserve Letter of Credit;
(vii)    the books and records (whether in physical, electronic or other form)
of such Guarantor, including those books and records maintained by the Manager
on behalf of each Guarantor relating to the Franchise Assets, the Contributed
Vendor Rebate Contracts, the New Vendor Rebate Contracts or the Securitization
IP;
(viii)    the rights, powers, remedies and authorities of such Guarantor under
(A) each of the Transaction Documents (other than the Indenture and the Notes)
to which such Guarantor is a party and (B) each of the documents relating to the
Franchise Assets, the Contributed Vendor Rebate Contracts or the New Vendor
Rebate Contracts to which such Guarantor is a party;
(ix)    any and all other property of such Guarantor now or hereafter acquired,
including, without limitation, all accounts, chattel paper, commercial tort
claims, deposit accounts, documents, equipment, fixtures, general intangibles,
health-care-insurance receivables, instruments, inventory, securities,
securities accounts and other investment property and letter-of-credit rights
(in each case, as defined in the New York UCC); and
(x)    all payments, proceeds, supporting obligations and accrued and future
rights to payment with respect to the foregoing;
provided, that (A) the Collateral shall exclude the Collateral Exclusions, (B)
the Guarantors shall not be required to pledge, and the Collateral shall not
include, more than 65% of the Voting Equity Interests (and any rights associated
with such Voting Equity Interests) of any foreign Subsidiary (or any domestic
Subsidiary, substantially all of the assets of which consist of equity (or
equity and debt) of one or more foreign Subsidiaries) of any of the Guarantors
that is a corporation for United States federal income tax purposes and (C) the
Guarantors shall not be required to pledge any assets owned by a foreign
Subsidiary. The Trustee, on behalf of the Secured Parties, acknowledges that it
shall have no security interest in any Collateral Exclusions.


(b)    The foregoing grant is made in trust to secure the Obligations and to
secure compliance with the provisions of this Agreement, all as provided in this
Agreement. The Trustee, on behalf of the Secured Parties, acknowledges such
grant, accepts the trusts under this Agreement in accordance with the provisions
of this Agreement and agrees to perform its duties required in this Agreement.
The Collateral shall secure the Obligations equally and ratably without
prejudice, priority or distinction (except, with respect to any Series of Notes,
as otherwise stated in the applicable Series Supplement or in the applicable
provisions of the Base Indenture).
5

--------------------------------------------------------------------------------



(c)    The parties hereto agree and acknowledge that each certificated Equity
Interest constituting Collateral may be held by a custodian on behalf of the
Trustee.
(d)    To the extent that any real property, Company-Owned Restaurants or other
assets are elected to be contributed by any Non-Securitization Entity to any
Guarantor, including any Future Securitization Entity that becomes a Guarantor
pursuant to Section 8.11, as securitization-owned restaurants,
securitization-owned real property or other property to be owned by such
Guarantor, such Guarantor shall do such acts and things, and execute and deliver
to the Trustee and the Control Party such additional assignments, agreements,
powers and instruments, if any, as the Control Party and such Guarantor shall
agree, with respect to obtaining or maintaining the security interest of the
Trustee in such securitization-owned restaurants, securitization-owned real
property or other assets on behalf of the Secured Parties as a perfected
security interest subject to no prior Liens (other than Permitted Liens), or
assuring and confirming to the Trustee, the Control Party or the other Secured
Parties their rights, powers and remedies hereunder, including, without
limitation, security agreements, mortgages, title insurance policies, surveys,
environmental reports and Opinions of Counsel, in each case, in form and
substance reasonably satisfactory to the Control Party and the Trustee.
3.2    Certain Rights and Obligations of the Guarantors Unaffected.
(a)    Notwithstanding the grant of the security interest in the Collateral
hereunder to the Trustee, on behalf of the Secured Parties, the Guarantors
acknowledge that the Manager, on behalf of the Securitization Entities, shall,
subject to the terms and conditions of the Management Agreement, nevertheless
have the right, subject to the Trustee’s right to revoke such right, in whole or
in part, in the event of the occurrence of an Event of Default, (i) to give, in
accordance with the Managing Standard, all consents, requests, notices,
directions, approvals, extensions and waivers, if any, which are required or
permitted to be given by any Guarantor under the Collateral Documents to which
it is a party, and to enforce all rights, remedies, powers, privileges and
claims of such Guarantor under the Collateral Documents to which it is a party,
(ii) to give, in accordance with the Managing Standard, all consents, requests,
notices, directions and approvals, if any, which are required or permitted to be
given by any Guarantor under the Wingstop IP License Agreement and to enforce
all rights, remedies, powers, privileges and claims of such Guarantor thereunder
and (iii) to take any other actions required or permitted under the terms of the
Management Agreement.
(b)    The grant of the security interest by the Guarantors in the Collateral to
the Trustee on behalf of the Secured Parties hereunder shall not (i) relieve any
Guarantor from the performance of any term, covenant, condition or agreement on
such Guarantor’s part to be performed or observed under or in connection with
any of the Collateral Documents to which it is a party or (ii) impose any
obligation on the Trustee or any of the other Secured Parties to perform or
observe any such term, covenant, condition or agreement on any Guarantor’s part
to be so performed or observed or impose any liability on the Trustee or any of
the other Secured Parties for any act or omission on the part of such Guarantor
or from any breach of any representation or warranty on the part of such
Guarantor.
(c)    Each Guarantor hereby jointly and severally agrees to indemnify and hold
harmless the Trustee and each other Secured Party (including its respective
directors, officers, employees and agents) from and against any and all losses,
liabilities (including liabilities for penalties), claims, demands, actions,
suits, judgments, reasonable and documented out-of-pocket costs and expenses
arising out of or resulting from the security interest granted hereby, whether
arising by virtue of any act or omission on the part of such Guarantor or
otherwise, including, without limitation, the reasonable and documented
out-of-pocket costs, expenses and disbursements (including reasonable attorneys’
fees and expenses) incurred by the Trustee or any other Secured Party in
enforcing this Agreement or any other Transaction Document or preserving any of
its rights to, or realizing upon, any of the Collateral; provided, however, that
the foregoing indemnification shall not extend to any action by the Trustee or
any other Secured Party which constitutes gross negligence, bad faith or willful
misconduct by the Trustee or such other Secured Party or any other indemnified
person hereunder. The indemnification provided for in this Section 3.2 shall
survive the removal of, or a resignation by, any Person as Trustee as well as
the termination of this Agreement. No amounts shall be required to be paid under
this Section 3.2(c) in duplication of amounts paid under Section 3.2(c) of the
Base Indenture.
6

--------------------------------------------------------------------------------



3.3    Performance of Collateral Documents. Upon the occurrence of a default or
breach (after giving effect to any applicable grace or cure periods) by any
Person party to (a) a Transaction Document to which a Guarantor is a party or
(b) a Franchise Document, Contributed Vendor Rebate Contract or New Vendor
Rebate Contract to which a Guarantor is a party (only if a Manager Termination
Event or an Event of Default has occurred and is continuing), promptly following
a request from the Trustee to do so and at such Guarantors’ expense, each such
Guarantor shall take all such lawful action as permitted under this Agreement as
the Trustee (acting at the direction of the Control Party (at the direction of
the Controlling Class Representative)) may reasonably request to compel or
secure the performance and observance by such Person of its obligations to any
Guarantor, and to exercise any and all rights, remedies, powers and privileges
lawfully available to any Guarantor to the extent and in the manner directed by
the Trustee (acting at the direction of the Control Party (at the direction of
the Controlling Class Representative)), including, without limitation, the
transmission of notices of default and the institution of legal or
administrative actions or proceedings to compel or secure performance by such
Person of its obligations thereunder. If (i) any Guarantor shall have failed,
within ten (10) Business Days of receiving the direction of the Trustee (acting
at the direction of the Control Party (at the direction of the Controlling Class
Representative)), to take commercially reasonable action to accomplish such
directions of the Trustee, (ii) any Guarantor refuses to take any such action,
as reasonably determined by the Trustee in good faith, or (iii) the Control
Party (at the direction of the Controlling Class Representative) reasonably
determines that such action must be taken immediately, in any such case the
Control Party (at the direction of the Controlling Class Representative) may,
but shall not be obligated to, take, and the Trustee shall take (if so directed
by the Control Party (at the direction of the Controlling Class
Representative)), at the expense of the Guarantors, such previously directed
action and any related action permitted under this Agreement which the Control
Party (at the direction of the Controlling Class Representative) thereafter
determines is appropriate (without the need under this provision or any other
provision under this Agreement to direct the Guarantor to take such action), on
behalf of the Guarantor and the Secured Parties. No amounts shall be required to
be paid under this Section 3.3 in duplication of amounts paid under Section 3.3
of the Base Indenture.
3.4    Stamp, Other Similar Taxes and Filing Fees. The Guarantors shall jointly
and severally indemnify and hold harmless the Trustee and each other Secured
Party from any present or future claim for liability for any stamp, documentary
or other similar tax, and any penalties or interest and expenses with respect
thereto, that may be assessed, levied or collected by any jurisdiction in
connection with this Agreement, any other Transaction Document or any
Collateral. The Guarantors shall pay, and jointly and severally indemnify and
hold harmless each Secured Party against, any and all amounts in respect of all
search, filing, recording and registration fees, taxes, excise taxes and other
similar imposts that may be payable or determined to be payable in respect of
the execution, delivery, performance and/or enforcement of this Agreement or any
other Transaction Document. No amounts shall be required to be paid under this
Section 3.4 in duplication of amounts paid under Section 3.4 of the Base
Indenture.
3.5    Direction to Establish and Maintain Interest Reserve Accounts. Prior to
the Original Closing Date, Wingstop Franchisor directed the Trustee to establish
and maintain the Senior Notes Interest Reserve Account in the name of Wingstop
Franchisor for the benefit of the Senior Noteholders and the Trustee on or prior
to the Original Closing Date pursuant to Section 5.2(a) of the Original Base
Indenture. Wingstop Franchisor hereby reaffirms such direction to maintain the
Senior Notes Interest Reserve Account as described above as of the Closing Date
and further directs the Trustee to administer the Senior Notes Interest Reserve
Account in the manner provided in the Base Indenture. If the Issuer issues one
or more Series of Senior Subordinated Notes following the Closing Date, Wingstop
Franchisor hereby directs the Trustee to establish and maintain the Senior
Subordinated Notes Interest Reserve Account in the name of Wingstop Franchisor
for the benefit of the Senior Subordinated Noteholders and the Trustee following
the Closing Date pursuant to Section 5.3 of the Base Indenture. Wingstop
Franchisor hereby further directs the Trustee to administer the Senior
Subordinated Notes Interest Reserve Account in the manner provided in the Base
Indenture.
3.6    Senior Notes Interest Reserve Account.
7

--------------------------------------------------------------------------------



(a)    The Trustee agrees that:
(i)    the Senior Notes Interest Reserve Account is an account to which
“financial assets” within the meaning of Section 8-102(a)(9) (“Financial
Assets”) of the UCC in effect in the State of New York (the “New York UCC”) will
or may be credited;
(ii)    the Senior Notes Interest Reserve Account is a “securities account”
within the meaning of Section 8-501 of the New York UCC and the Trustee
qualifies as a “securities intermediary” under Section 8-102(a) of the New York
UCC;
(iii)    all property delivered to the Trustee pursuant to the Base Indenture
will be promptly credited to the Senior Notes Interest Reserve Account;
(iv)    each item of property (whether investment property, security, instrument
or cash) credited to the Senior Notes Interest Reserve Account shall be treated
as a Financial Asset under Article 8 of the New York UCC;
(v)    the Senior Notes Interest Reserve Account shall be governed by the laws
of the State of New York, regardless of, and notwithstanding, any provision of
any other agreement (including any applicable existing account agreement) and
any amendment or modification to reconfirm the governing law of any such
agreement; for purposes of all applicable UCCs and all issued specified in
Article 2(1) of the Hague Convention on the Law Applicable to Certain Rights in
Respect of Securities Held with an Intermediary, New York shall be deemed to be
the Trustee’s jurisdiction, and the Senior Notes Interest Reserve Account (as
well as the “securities entitlements” (as defined in Section 8-102(a)(17) of the
New York UCC) related thereto) shall be governed by the laws of the State of New
York;
(vi)    the Trustee has not entered into, and until termination of this
Agreement will not enter into, any agreement with any other Person relating to
the Senior Notes Interest Reserve Account and/or any Financial Assets credited
thereto pursuant to which it has agreed to comply with entitlement orders (as
defined in Section 8-102(a)(8) of the New York UCC) of such other Person and the
Trustee has not entered into, and until the termination of this Agreement will
not enter into, any agreement with the Issuer purporting to limit or condition
the obligation of the Trustee to comply with entitlement orders as set forth in
this Agreement; and
(vii)    except for the claims and interest of the Trustee, the Secured Parties,
the Issuer and the other Securitization Entities in the Senior Notes Interest
Reserve Account, neither the Trustee nor, in the case of the Trustee, any Trust
Officer knows of any claim to, or interest in, the Senior Notes Interest Reserve
Account or any Financial Asset credited thereto; if the Trustee has Actual
Knowledge of the assertion by any other person of any Lien, encumbrance or
adverse claim (including any writ, garnishment, judgment, warrant of attachment,
execution or similar process) against any Senior Notes Interest Reserve Account
or any Financial Asset carried therein, the Trustee will promptly notify the
Servicer, the Manager, the Back-Up Manager and the Issuer thereof.
(b)    At any time after the occurrence and during the continuation of an Event
of Default, the Trustee shall possess all right, title and interest in all funds
on deposit from time to time in the Senior Notes Interest Reserve Account and in
all Proceeds thereof, and (acting at the direction of the Controlling Class
Representative) shall be the only Person authorized to originate entitlement
orders in respect of the Senior Notes Interest Reserve Account; provided that at
all other times the Issuer (or the Manager acting on behalf of the Issuer)
shall, subject to the terms of the Base Indenture and the other Transaction
Documents, be authorized to instruct the Trustee to originate entitlement orders
in respect of the Senior Notes Interest Reserve Account.
8

--------------------------------------------------------------------------------



(c)    Wingstop Franchisor shall comply (and shall cause the Manager to comply)
with Section 5.02 of the Base Indenture with respect to the Senior Notes
Interest Reserve Account (including any lock-box related thereto), and shall not
make any deposits or withdrawals except as provided in the Transaction
Documents.
3.7    Authorization to File Financing Statements; Other Filing and Recording
Documents.
(a)    Each Guarantor hereby irrevocably authorizes the Control Party on behalf
of the Secured Parties at any time and from time to time to file or record in
any filing office in any applicable jurisdiction financing statements and other
filing or recording documents or instruments with respect to the Collateral,
including, without limitation, any and all Securitization IP (to the extent set
forth in Section 8.25(c) and Section 8.25(d) of the Base Indenture), to perfect
the security interests of the Trustee for the benefit of the Secured Parties
under this Agreement. In connection therewith, each Guarantor authorizes the
filing of any such financing statement, document or instrument naming the
Trustee as secured party and indicating that the Collateral includes (a) “all
assets” or words of similar effect or import regardless of whether any
particular assets comprised in the Collateral fall within the scope of Article 9
of the UCC, including, without limitation, any and all Securitization IP, or (b)
as being of an equal or lesser scope or with greater detail. Each Guarantor
agrees to furnish any information necessary to accomplish the foregoing promptly
upon the Control Party’s request. Each Guarantor also hereby ratifies and
authorizes the filing on behalf of the Secured Parties of any financing
statement with respect to the Collateral made prior to the date hereof.
(b)    Wingstop Franchisor executed, delivered and filed, within fifteen (15)
Business Days after the Original Closing Date, instruments substantially in the
form of Exhibit C-1 to the Original Base Indenture with respect to Trademarks,
Exhibit C-2 to the Original Base Indenture with respect to Patents and Exhibit
C-3 to the Original Base Indenture with respect to Copyrights, or otherwise in
form and substance satisfactory to the Control Party, and any other instruments
or documents as may have been reasonably necessary or, in the Control Party’s
opinion, desirable to perfect or protect the Trustee’s security interest granted
under the Original Base Indenture and the Guarantee and Collateral Agreement in
the Trademarks, Patents and Copyrights included in the Securitization IP that
are registered in the United States under federal law. In addition to the
foregoing, within fifteen (15) Business Days after the Original Closing Date,
the Issuer caused Wingstop Franchisor to take all other actions necessary
(including the filing of UCC-1 financing statements with respect to Trademarks
and Patents) to protect and evidence the Trustee’s security interest in the
Securitization IP that is registered in the United States under federal law
pursuant to Section 7.13(b) of the Original Base Indenture, subject to Sections
7.13(a), 8.25(c) and 8.25(d) of the Original Base Indenture, and except as
described on Schedule 8.11 of the Original Base Indenture.
(c)    If any Guarantor, either itself or through any agent, licensee or
designee, files or otherwise acquires an application for the registration of any
Patent, Trademark or Copyright with the USPTO or USCO, such Guarantor (i) shall
give the Trustee and the Control Party written notice thereof on the later of
(A) fifteen (15) Business Days thereafter and (B) the following Quarterly
Payment Date and (ii) upon reasonable request of the Control Party, solely with
respect to such applications filed in the United States, in a reasonable time
after such filing (and in any event within one hundred eighty (180) days
thereof), shall execute and deliver all instruments and documents, and take all
further action, that the Control Party may reasonably request in order to
continue, perfect or protect the security interest granted hereunder or under
the Base Indenture in the United States, including, without limitation,
executing and delivering (w) the Supplemental Notice of Grant of Security
Interest in Trademarks substantially in the form of Exhibit D-1 to the Base
Indenture for Trademarks in the United States, (x) the Supplemental Notice of
Grant of Security Interest in Patents substantially in the form of Exhibit D-2
to the Base Indenture for Patents in the United States and/or (y) the
Supplemental Notice of Grant of Security Interest in Copyrights substantially in
the form of Exhibit D-3 to the Base Indenture for Copyrights in the United
States, as applicable. In addition to the foregoing, the Issuer or the Guarantor
shall take all other actions necessary (including the filing of UCC-1 financing
statements with respect to Trademarks and Patents) to protect and evidence the
Trustee’s security interest in Patents, Trademarks and Copyrights acquired by
the Issuer and the
9

--------------------------------------------------------------------------------



Guarantor following the Original Closing Date, subject to Sections 7.13(a),
8.25(c) and 8.25(d) of the Base Indenture, and except as described on Schedule
8.11 of the Base Indenture.
(d)    Each Guarantor acknowledges that the Collateral under this Agreement may
include certain rights of such Guarantor as a secured party under the
Transaction Documents. To the extent a Guarantor is a secured party under the
Transaction Documents, such Guarantor hereby irrevocably appoints the Trustee as
its representative with respect to all financing statements filed to perfect or
record evidence of such security interests and authorizes the Control Party on
behalf of the Secured Parties to make such filings as it deems necessary to
reflect the Trustee as secured party of record with respect to such financing
statements.
SECTION 4
REPRESENTATIONS AND WARRANTIES


Each Guarantor hereby represents and warrants, for the benefit of the Trustee
and the other Secured Parties, as follows as of the date hereof and as of each
Series Closing Date thereafter:
4.1    Existence and Power. Each Guarantor (a) is duly organized, validly
existing and in good standing under the laws of its jurisdiction of
organization, (b) is duly qualified to do business as a foreign entity and in
good standing under the laws of each jurisdiction where the character of its
property, the nature of its business or the performance of its obligations under
the Transaction Documents make such qualification necessary, except to the
extent that the failure to so qualify is not reasonably likely to result in a
Material Adverse Effect, and (c) has all limited liability company, corporate or
other powers and all governmental licenses, authorizations, consents and
approvals required to carry on its business as now conducted and for purposes of
the transactions contemplated by this Agreement and the other Transaction
Documents.
4.2    Company and Governmental Authorization. The execution, delivery and
performance by each Guarantor of this Agreement and the other Transaction
Documents to which it is a party (a) is within such Guarantor’s limited
liability company, corporate or other powers and has been duly authorized by all
necessary limited liability company, corporate or other action, (b) requires no
action by or in respect of, or filing with, any Governmental Authority which has
not been obtained (other than any actions or filings that may be undertaken
after the Closing Date pursuant to the terms of the Base Indenture or any other
Transaction Document) and (c) does not contravene, or constitute a default
under, any Requirements of Law with respect to such Guarantor or any Contractual
Obligation with respect to such Guarantor or result in the creation or
imposition of any Lien on any property of any Guarantor, except for Permitted
Liens and Liens created by this Agreement or the other Transaction Documents,
except in the case of clauses (b) and (c) above, solely with respect to the
Contribution Agreements, the violation of which could not reasonably be expected
to have a Material Adverse Effect. This Agreement and each of the other
Transaction Documents to which each Guarantor is a party has been executed and
delivered by a duly Authorized Officer of such Guarantor.
4.3    No Consent. Except as set forth on Schedule 7.3 of the Base Indenture, no
consent, action by or in respect of, approval or other authorization of, or
registration, declaration or filing with, any Governmental Authority or other
Person is required for the valid execution and delivery by each Guarantor of
this Agreement or any Transaction Document to which it is a party or for the
performance of any of the Guarantors’ obligations hereunder or thereunder other
than such consents, approvals, authorizations, registrations, declarations or
filings (a) as shall have been obtained or made by such Guarantor prior to the
Closing Date or as are permitted to be obtained subsequent to the Closing Date
in accordance with Section 4.6 hereof or Section 7.13 or Section 8.25 of the
Base Indenture or (b) relating to the performance of any Franchise Document,
Contributed Vendor Rebate Contract or New Vendor Rebate Contract the failure of
which to obtain is not reasonably likely to have a Material Adverse Effect.
4.4    Binding Effect. This Agreement, and each other Transaction Document to
which a Guarantor is a party is a legal, valid and binding obligation of each
such Guarantor enforceable against such
10

--------------------------------------------------------------------------------



Guarantor in accordance with its terms (except as may be limited by bankruptcy,
insolvency, fraudulent conveyance, reorganization, moratorium and other similar
laws affecting creditors’ rights generally or by general equitable principles,
whether considered in a proceeding at law or in equity, or by an implied
covenant of good faith and fair dealing).
4.5    Ownership of Equity Interests; Subsidiaries. All of the issued and
outstanding Equity Interests of each Guarantor are owned as set forth in
Schedule 4.5 to this Agreement, all of which interests have been duly authorized
and validly issued, are fully paid and non-assessable and are owned of record by
such Person as set forth on Schedule 4.5, and with respect to Equity Interests
owned by each Guarantor, free and clear of all Liens other than Liens in favor
of the Trustee for the benefit of the Secured Parties and Permitted Liens. No
Guarantor has any subsidiaries or owns any Equity Interests in any other Person,
other than as set forth in such Schedule 4.5 and other than any Future
Securitization Entity.
4.6    Security Interests.
(a)    Each Guarantor owns and has good title to its Collateral, free and clear
of all Liens other than Permitted Liens. This Agreement constitutes a valid and
continuing Lien on the Collateral in favor of the Trustee on behalf of and for
the benefit of the Secured Parties, which Lien on the Collateral has been
perfected and is prior to all other Liens (other than Permitted Liens), and is
enforceable as such as against creditors of and purchasers from each Guarantor
in accordance with its terms (except, in each case, as described on Schedule
8.11 of the Base Indenture and as subject to Sections 7.13(b), 8.25(c) and
8.25(d) of the Base Indenture), except as such enforceability may be limited by
bankruptcy, insolvency, fraudulent conveyance, reorganization, moratorium and
other similar laws affecting creditors’ rights generally or by general equitable
principles, whether considered in a proceeding at law or in equity, or by an
implied covenant of good faith and fair dealing. Except as set forth in Schedule
8.11 of the Base Indenture, the Guarantors have received all consents and
approvals required by the terms of the Collateral to the pledge of the
Collateral to the Trustee hereunder and under the Base Indenture. Subject to
Sections 7.13(b), 8.25(c) and 8.25(d) of the Base Indenture, the Guarantors have
filed, or have caused the filing of, all appropriate financing statements in the
proper filing office in the appropriate jurisdictions under applicable
Requirements of Law in order to perfect the first-priority security interest
(subject to Permitted Liens) in the Collateral (other than Intellectual
Property) granted to the Trustee hereunder within ten (10) days of the date of
this Agreement or such Series Closing Date.
(b)    Other than the security interest granted to the Trustee hereunder,
pursuant to the other Transaction Documents or any other Permitted Lien, none of
the Guarantors has pledged, assigned, sold or granted a security interest in the
Collateral. All action necessary (including the filing of UCC-1 financing
statements) to protect and evidence the Trustee’s security interest in the
Collateral in the United States has been duly and effectively taken, subject to
Section 4.6(a) above and Sections 7.13(a), 8.25(c) and 8.25(d) of the Base
Indenture, and except as described on Schedule 8.11 of the Base Indenture. No
security agreement, financing statement, equivalent security or lien instrument
or continuation statement authorized by any Guarantor and listing such Guarantor
as debtor covering all or any part of the Collateral is on file or of record in
any jurisdiction, except in respect of Permitted Liens or such as may have been
filed, recorded or made by such Guarantor in connection with a Contribution
Agreement or in favor of the Trustee on behalf of the Secured Parties in
connection with this Agreement, and no Guarantor has authorized any such filing.
(c)    All authorizations in this Agreement for the Trustee to endorse checks,
instruments and securities and to execute financing statements, continuation
statements, security agreements and other instruments with respect to the
Collateral and to take such other actions with respect to the Collateral
authorized by this Agreement are powers coupled with an interest and are
irrevocable.
4.7    Other Representations. All representations and warranties of or about (if
made by the Issuer) each Guarantor made in the Base Indenture and in each other
Transaction Document to which the Issuer or such Guarantor is a party are true
and correct (i) if qualified as to materiality, in all respects, and (ii) if not
qualified as to materiality, in all material respects (unless stated to relate
solely to an earlier date, in which case
11

--------------------------------------------------------------------------------



such representations and warranties were true and correct in all respects or in
all material respects, as applicable, as of such earlier date) and are repeated
herein as though fully set forth herein.
SECTION 5
COVENANTS


5.1    Maintenance of Office or Agency. Each Guarantor shall maintain an office
or agency (which may be an office of the Manager) where notices and demands to
or upon such Guarantor in respect of this Agreement may be served. The
Guarantors shall give prompt written notice to the Trustee and the Servicer of
the location, and any change in the location, of such office or agency. If at
any time the Guarantors shall fail to maintain any such required office or
agency or shall fail to furnish the Trustee and the Servicer with the address
thereof, such notices and demands may be delivered or served at the address of
such Guarantor set forth in Section 8.2.
5.2    Defaults or Events of Default; Covenants in Base Indenture and Other
Transaction Documents. Each Guarantor shall take, or shall refrain from taking,
as the case may be, each action that is necessary to be taken or not taken, as
the case may be, so that no Default or Event of Default is caused by the failure
to take such action or to refrain from taking such action by such Guarantor or
any of its Subsidiaries. All covenants of each Guarantor made in the Base
Indenture and in each other Transaction Document are repeated herein as though
fully set forth herein and each Guarantor agrees to comply with such covenants,
as applicable.
5.3    Further Assurances.
(a)    Each Guarantor shall do such further acts and things, and execute and
deliver to the Trustee and the Control Party such additional assignments,
agreements, powers and instruments, as are necessary or desirable to obtain or
maintain the security interest of the Trustee in the Collateral on behalf of the
Secured Parties as a first priority perfected security interest subject to no
prior Liens (other than Permitted Liens and except as set forth on Schedule 8.11
of the Base Indenture and as subject to Section 8.25 of the Base Indenture), to
carry into effect the purposes of this Agreement or the other Transaction
Documents or to better assure and confirm unto the Trustee, the Control Party,
the Noteholders or the other Secured Parties their rights, powers and remedies
hereunder, including, without limitation, the filing of any financing or
continuation statements or amendments under the UCC in effect in any
jurisdiction with respect to the liens and security interests granted hereby,
except as set forth on Schedule 8.11 of the Base Indenture and as subject to
Sections 8.25(c) and 8.25(d) of the Base Indenture. If any Guarantor fails to
perform any of its agreements or obligations under this Section 5.3(a), then the
Control Party may perform such agreement or obligation, and the expenses of the
Control Party incurred in connection therewith shall be payable by the
Guarantors (without duplication of amounts paid under Section 8.11 of the Base
Indenture), upon the Control Party’s demand therefor. The Control Party is
hereby authorized to execute and file any financing statements, continuation
statements, amendments or other instruments necessary or appropriate to perfect
or maintain the perfection of the Trustee’s security interest in the Collateral.
(b)    If any amount payable under or in connection with any of the Collateral
shall be or become evidenced by any promissory note, chattel paper or other
instrument, such note, chattel paper or instrument shall be deemed to be held in
trust and immediately pledged and within two (2) Business Days physically
delivered to the Trustee hereunder, and shall, subject to the rights of any
Person in whose favor a prior Permitted Lien has been perfected, be duly
endorsed in a manner satisfactory to the Trustee and delivered to the Trustee
promptly; provided that no Guarantor shall be required to deliver any Franchisee
Note.
(c)    Notwithstanding the provisions set forth in clauses (a) and (b) above,
the Guarantors shall not be required to (i) perfect any security interest in any
fixtures (other than through a central filing of a UCC financing statement) or
any Franchisee Notes or (ii) grant or perfect any security interest in any real
property other than to the extent required pursuant to Section 3.1(d).
12

--------------------------------------------------------------------------------



(d)    If during any Quarterly Fiscal Period any Guarantor shall obtain an
interest in any commercial tort claim or claims (as such term is defined in the
New York UCC), such Guarantor shall comply with Section 8.11(d) of the Base
Indenture.
(e)    Each Guarantor shall warrant and defend the Trustee’s right, title and
interest in and to the Collateral and the income, distributions and Proceeds
thereof, for the benefit of the Trustee on behalf of the Secured Parties,
against the claims and demands of all Persons whomsoever.
5.4    Legal Name, Location Under Section 9-301 or 9-307. Each Guarantor shall
comply with the terms of Section 8.19 of the Base Indenture if it changes its
location (within the meaning of Section 9-301 or 9-307 of the applicable UCC) or
its legal name.
5.5    Equity Interests. No Guarantor shall sell, transfer, assign, pledge,
hypothecate or otherwise dispose, in whole or in part, of any Equity Interest of
the Issuer or any other Securitization Entity (except in each case as provided
in the Transaction Documents).
5.6    Management Accounts. To the extent that it owns any Management Account
(including any lock-box related thereto), each Guarantor shall comply with
Section 5.1 of the Base Indenture with respect to each such Management Account
(including any lock-box related thereto).
SECTION 6
REMEDIAL PROVISIONS


6.1    Rights of the Control Party and Trustee upon Event of Default.
(a)    Proceedings To Collect Money. In case any Guarantor shall fail forthwith
to pay any amounts due on this Guaranty upon demand, the Trustee at the
direction of the Control Party (subject to Section 11.4(e) of the Base
Indenture, at the direction of the Controlling Class Representative), in its own
name and as trustee of an express trust, may institute a Proceeding for the
collection of the sums so due and unpaid, and may prosecute such Proceeding to
judgment or final decree, and may enforce the same against any Guarantor and
collect in the manner provided by law out of the property of any Guarantor,
wherever situated, the moneys adjudged or decreed to be payable.
(b)    Other Proceedings. If and when an Event of Default shall have occurred
and be continuing, the Trustee, at the direction of the Control Party (subject
to Section 11.4(e) of the Base Indenture, at the direction of the Controlling
Class Representative), shall take one or more of the following actions:
(i)    proceed to protect and enforce its rights and the rights of the
Noteholders and the other Secured Parties, by such appropriate Proceedings as
the Control Party (at the direction of the Controlling Class Representative)
shall deem most effective to protect and enforce any such rights, whether for
the specific enforcement of any covenant or agreement in this Agreement or any
other Transaction Document or in aid of the exercise of any power granted
therein, or to enforce any other proper remedy or legal or equitable right
vested in the Trustee by this Agreement or any other Transaction Document or by
law, including any remedies of a secured party under applicable Requirements of
Law;
(ii)    (A) direct the Guarantors to exercise (and each Guarantor agrees to
exercise) all rights, remedies, powers, privileges and claims of any Guarantor
against any party to any Collateral Document to which such Guarantor is a party
arising as a result of the occurrence of such Event of Default or otherwise,
including the right or power to take any action to compel performance or
observance by any such party of its obligations to any Guarantor, and any right
of any Guarantor to take such action independent of such direction shall be
suspended, and (B) if (x) the Guarantors shall have failed, within ten (10)
Business Days of receiving the direction of the Trustee (given at the direction
of
13

--------------------------------------------------------------------------------



the Control Party (at the direction of the Controlling Class Representative)),
to take commercially reasonable action to accomplish such directions of the
Trustee, (y) any Guarantor refuses to take such action or (z) the Control Party
(at the direction of the Controlling Class Representative) reasonably determines
that such action must be taken immediately, take (or the Control Party on behalf
of the Trustee shall take) such previously directed action (and any related
action as permitted under this Agreement thereafter determined by the Trustee or
the Control Party to be appropriate without the need under this provision or any
other provision under this Agreement to direct the Guarantors to take such
action);
(iii)    institute Proceedings from time to time for the complete or partial
foreclosure of this Agreement or, to the extent applicable, any other
Transaction Document with respect to the Collateral; provided that the Trustee
shall not be required to take title to any real property in connection with any
foreclosure or other exercise of remedies hereunder or under such Transaction
Documents and title to such property shall instead be acquired in an entity
designated and (unless owned by a third party) controlled by the Control Party;
and/or
(iv)    sell all or a portion of the Collateral at one or more public or private
sales called and conducted in any manner permitted by law; provided that the
Trustee shall not proceed with any such sale without the prior written consent
of the Control Party (at the direction of the Controlling Class Representative),
and the Trustee shall provide notice to the Guarantors and each Holder of
Subordinated Notes and Senior Subordinated Notes of a proposed sale of
Collateral.
(c)    Sale of Collateral. In connection with any sale of the Collateral
hereunder (which may proceed separately and independently from the exercise of
remedies under the Indenture), under any judgment, order or decree in any
judicial proceeding for the foreclosure or involving the enforcement of this
Agreement or any other Transaction Document:
(i)    any of the Trustee, any Noteholder, any Hedge Counterparty and/or any
other Secured Party may bid for and purchase the property being sold, and upon
compliance with the terms of the sale may hold, retain, possess and dispose of
such property in its own absolute right without further accountability;
(ii)    the Trustee (at the direction of the Control Party (at the direction of
the Controlling Class Representative)) may make and deliver to the purchaser or
purchasers a good and sufficient deed, bill of sale and instrument of assignment
and transfer of the property sold;
(iii)    all right, title, interest, claim and demand whatsoever, either at law
or in equity or otherwise, of any Guarantor of, in and to the property so sold
shall be divested; and such sale shall be a perpetual bar both at law and in
equity against such Guarantor and its successors and assigns, and against any
and all Persons claiming or who may claim the property sold or any part thereof
from, through or under such Guarantor or its successors or assigns; and
(iv)    the receipt of the Trustee or of the officer thereof making such sale
shall be a sufficient discharge to the purchaser or purchasers at such sale for
his or their purchase money, and such purchaser or purchasers, and his or their
assigns or personal representatives, shall not, after paying such purchase money
and receiving such receipt of the Trustee or of such officer thereof, be obliged
to see to the application of such purchase money or be in any way answerable for
any loss, misapplication or non-application thereof.
(d)    Application of Proceeds. Any amounts obtained by the Trustee or the
Control Party on account of or as a result of the exercise by the Trustee or the
Control Party of any right hereunder or under the Base Indenture (a) will be
deposited into the Collection Account and, other than with respect to amounts
owed to a depositary bank under the related Account Control Agreement, shall be
held by the Trustee as additional collateral for the repayment of the
Obligations, and (b) shall be applied first to pay a depositary bank in respect
of amounts owed to it under the related Account Control Agreement and then shall
be applied as provided in the
14

--------------------------------------------------------------------------------



priority set forth in the Priority of Payments; provided that unless otherwise
provided in this Section 6 or Article IX of the Base Indenture, with respect to
any distribution to any Class of Notes, notwithstanding the provisions of
Article V of the Base Indenture, such amounts shall be distributed sequentially
in order of alphabetical (as opposed to alphanumerical) designation and pro rata
among each Class of Notes of the same alphabetical designation based upon the
Outstanding Principal Amount of the Notes of each such Class.
(e)    Additional Remedies. In addition to any rights and remedies now or
hereafter granted hereunder or under applicable Requirements of Law with respect
to the Collateral, the Trustee shall have all of the rights and remedies of a
secured party under the UCC and similar laws as enacted in any applicable
jurisdiction.
(f)    Proceedings. The Trustee may maintain a Proceeding even if it does not
possess any of the Notes or does not produce any of them in the Proceeding, and
any such Proceeding instituted by the Trustee shall be in its own name as
trustee. All remedies are cumulative to the extent permitted by law.
(g)    Power of Attorney. To the fullest extent permitted by applicable law,
each Guarantor hereby grants to the Trustee an absolute power of attorney to
sign, upon the occurrence and during the continuance of an Event of Default, any
document which may be required by the USPTO, USCO, any similar office or agency
in each foreign country in which any Securitization IP is located, or any other
Governmental Authority in order to effect an absolute assignment of all right,
title and interest in or to any Securitization IP, and record the same.
6.2    Waiver of Appraisal, Valuation, Stay and Right to Marshaling. To the
extent it may lawfully do so, each Guarantor for itself and for any Person who
may claim through or under it hereby:
(a)    agrees that neither it nor any such Person shall step up, plead, claim or
in any manner whatsoever take advantage of any appraisal, valuation, stay,
extension or redemption laws, now or hereafter in force in any jurisdiction,
which may delay, prevent or otherwise hinder (i) the performance, enforcement or
foreclosure of this Agreement, (ii) the sale of any of the Collateral or (iii)
the putting of the purchaser or purchasers thereof into possession of such
property immediately after the sale thereof;
(b)    waives all benefit or advantage of any such laws;
(c)    waives and releases all rights to have the Collateral marshaled upon any
foreclosure, sale or other enforcement of this Agreement; and
(d)    consents and agrees that, subject to and in accordance with the terms of
the Indenture and this Agreement, all the Collateral may at any such sale be
sold by the Trustee as an entirety or in such portions as the Trustee may (upon
direction by the Control Party (at the direction of the Controlling Class
Representative)) determine.
6.3    Limited Recourse. Notwithstanding any other provision of this Agreement
or any other Transaction Document or otherwise, the liability of the Guarantors
to the Noteholders and any other Secured Parties under or in relation to this
Agreement or any other Transaction Document or otherwise, is limited in recourse
to the Collateral. The proceeds of the Collateral having been applied in
accordance with the terms hereof, none of the Noteholders or any other Secured
Parties shall be entitled to take any further steps against any Guarantor to
recover any sums due but still unpaid hereunder, under the Notes or under any of
the other agreements or documents described in this Section 6.3, all claims in
respect of which shall be extinguished.
6.4    Optional Preservation of the Collateral. If the maturity of the
Outstanding Notes of each Series has been accelerated pursuant to Section 9.2 of
the Base Indenture following an Event of Default, and such declaration and its
consequences have not been rescinded and annulled, the Trustee, at the direction
of the Control Party (acting at the direction of the Controlling Class
Representative), shall elect to maintain possession
15

--------------------------------------------------------------------------------



of such portion, if any, of the Collateral as the Control Party (acting at the
direction of the Controlling Class Representative) shall in its discretion
determine.
6.5    Control by the Control Party. Notwithstanding any other provision hereof,
the Control Party (subject to Section 11.4(e) of the Base Indenture, at the
direction of the Controlling Class Representative) may cause the institution of
and direct the time, method and place of conducting any proceeding in respect of
any enforcement of the Collateral, in respect of any enforcement of Liens on the
Collateral or conducting any proceeding for any remedy available to the Trustee
and direct the exercise of any trust or power conferred on the Trustee; provided
that:
(a)    such direction of time, method and place shall not be in conflict with
any rule of law, the Servicing Standard, the Indenture or this Agreement;
(b)    the Control Party (at the direction of the Controlling Class
Representative) may take any other action deemed proper by the Control Party (at
the direction of the Controlling Class Representative) that is not inconsistent
with such direction (as the same may be modified by the Control Party (at the
direction of the Controlling Class Representative)); and
(c)    such direction shall be in writing;
provided, further, that, subject to Section 10.1 of the Base Indenture, the
Trustee need not take any action that it determines might involve it in
liability unless it has received an indemnity for such liability as provided in
the Base Indenture. The Trustee shall take no action referred to in this Section
6.5 unless instructed to do so by the Control Party (at the direction of the
Controlling Class Representative).
6.6    The Trustee May File Proofs of Claim. The Trustee is authorized to file
such proofs of claim and other papers or documents as may be necessary or
advisable in order to have the claims of the Trustee (including any claim for
the reasonable compensation, expenses, disbursements and advances of the
Trustee, its agents and counsel), the Noteholders and any other Secured Party
(as applicable) allowed in any judicial proceedings relative to any Guarantor
(or any other obligor upon the Notes), its creditors or its property, and shall
be entitled and empowered to collect, receive and distribute any money or other
property payable or deliverable on any such claim and any custodian in any such
judicial proceeding is hereby authorized by each Noteholder and each other
Secured Party to make such payments to the Trustee and, in the event that the
Trustee shall consent to the making of such payments directly to the Noteholders
or any other Secured Party, to pay the Trustee any amount due to it for the
reasonable compensation, expenses, disbursements and advances of the Trustee,
its agents and counsel, and any other amounts due the Trustee under Section 10.5
of the Base Indenture. To the extent that the payment of any such compensation,
expenses, disbursements and advances of the Trustee, its agents and counsel, and
any other amounts due the Trustee under Section 10.5 of the Base Indenture out
of the estate in any such proceeding, shall be denied for any reason, payment of
the same shall be secured by a Lien on, and shall be paid out of, any and all
distributions, dividends, money and other properties which any of the
Noteholders or any other Secured Party may be entitled to receive in such
proceeding whether in liquidation or under any plan of reorganization or
arrangement or otherwise. Nothing herein contained shall be deemed to authorize
the Trustee to authorize or consent to or accept or adopt on behalf of any
Noteholder or any other Secured Party any plan of reorganization, arrangement,
adjustment or composition affecting the Obligations or the rights of any
Noteholder or any other Secured Party, or to authorize the Trustee to vote in
respect of the claim of any Noteholder or any other Secured Party in any such
proceeding.
6.7    Undertaking for Costs. In any suit for the enforcement of any right or
remedy under this Agreement or in any suit against the Trustee for any action
taken or omitted by it as a Trustee, a court in its discretion may require the
filing by any party litigant in the suit of any undertaking to pay the costs of
the suit, and the court in its discretion may assess reasonable costs, including
reasonable attorneys’ fees, against any party litigant in the suit, having due
regard to the merits and good faith of the claims or defenses made by the party
litigant. This Section 6.7 does not apply to a suit by the Trustee, a suit by a
Noteholder pursuant to Section 9.9 of
16

--------------------------------------------------------------------------------



the Base Indenture, the Control Party (for any contractual or legal remedy
available to the Trustee) or a suit by Noteholders of more than 10% of the
Aggregate Outstanding Principal Amount of all Series of Notes.
6.8    Restoration of Rights and Remedies. If the Trustee, any Noteholder or any
other Secured Party has instituted any Proceeding to enforce any right or remedy
under this Agreement or any other Transaction Document and such Proceeding has
been discontinued or abandoned for any reason or has been determined adversely
to the Trustee or to such Noteholder or other Secured Party, then and in every
such case the Trustee and the Noteholders shall, subject to any determination in
such proceeding, be restored severally and respectively to their former
positions hereunder, and thereafter all rights and remedies of the Trustee, the
Noteholders and the other Secured Parties shall continue as though no such
Proceeding had been instituted.
6.9    Rights and Remedies Cumulative. No right or remedy herein conferred upon
or reserved to the Trustee or to the Holders of Notes or any other Secured Party
is intended to be exclusive of any other right or remedy, and every right or
remedy shall, to the extent permitted by law, be cumulative and in addition to
every other right and remedy given under this Agreement or any other Transaction
Document or now or hereafter existing at law or in equity or otherwise. The
assertion or employment of any right or remedy under this Agreement or any other
Transaction Document, or otherwise, shall not prevent the concurrent assertion
or employment of any other appropriate right or remedy.
6.10    Delay or Omission Not Waiver. No delay or omission of the Trustee, the
Control Party, the Controlling Class Representative, any Holder of any Note or
any other Secured Party to exercise any right or remedy accruing upon any
Potential Rapid Amortization Event, Rapid Amortization Event, Default or Event
of Default shall impair any such right or remedy or constitute a waiver of any
such Potential Rapid Amortization Event, Rapid Amortization Event, Default or
Event of Default or an acquiescence therein. Every right and remedy given by
this Section 6 or by law to the Trustee, the Control Party, the Controlling
Class Representative, the Holders of Notes or any other Secured Party may be
exercised from time to time to the extent not inconsistent with the Indenture or
this Agreement, and as often as may be deemed expedient, by the Trustee, the
Control Party, the Controlling Class Representative, the Holders of Notes or any
other Secured Party, as the case may be.
6.11    Waiver of Stay or Extension Laws. Each Guarantor covenants (to the
extent that it may lawfully do so) that it shall not at any time insist upon, or
plead, or in any manner whatsoever claim or take the benefit or advantage of,
any stay or extension law wherever enacted, now or at any time hereafter in
force, that may affect the covenants or the performance of this Agreement or any
other Transaction Document; and each Guarantor (to the extent that it may
lawfully do so) hereby expressly waives all benefit or advantages of any such
law, and covenants that it shall not hinder, delay or impede the execution of
any power herein granted to the Trustee, the Control Party or the Controlling
Class Representative by relying on any such law, but shall suffer and permit the
execution of every such power as though no such law had been enacted.
SECTION 7
THE TRUSTEE’S AUTHORITY


Each Guarantor acknowledges that the rights and responsibilities of the Trustee
under this Agreement with respect to any action taken by the Trustee or the
exercise or non-exercise by the Trustee of any option, voting right, request,
judgment or other right or remedy provided for herein or resulting or arising
out of this Agreement shall, as between the Trustee and the other Secured
Parties, be governed by the Indenture and by such other agreements with respect
thereto as may exist from time to time among them, but, as between the Trustee
and the Guarantors, the Trustee shall be conclusively presumed to be acting as
agent for the Secured Parties with full and valid authority so to act or refrain
from acting, it being understood that the Trustee (at the direction of the
Control Party (at the direction of the Controlling Class Representative)) and
the Control Party (at the direction of the Controlling Class Representative)
17

--------------------------------------------------------------------------------



directly shall be the only parties entitled to exercise remedies under this
Agreement; and no Guarantor shall be under any obligation, or entitlement, to
make any inquiry respecting such authority.
SECTION 8
MISCELLANEOUS


8.1    Amendments. None of the terms or provisions of this Agreement may be
amended, supplemented, waived or otherwise modified except in accordance with
Article XIII of the Base Indenture, provided, that the execution and delivery of
any Assumption Agreement in accordance with Section 8.11 of this Agreement shall
be deemed not to constitute an amendment.
8.2    Notices.
(a)    Any notice or communication by any Guarantor or the Trustee to any other
party hereto shall be in writing and delivered in person, delivered by e-mail
(provided that any email notice to the Trustee shall be in the form of an
attachment of a .pdf or similar file), posted on a password protected internet
website for which the recipient has granted access or mailed by first-class mail
(registered or certified, return receipt requested) or overnight air courier
guaranteeing next day delivery, to such other party’s address:
If to any Guarantor:


c/o Wingstop Inc.
5501 LBJ Freeway, 5th Floor
Dallas, Texas 75240
Attention: Gerry McGrath, General Counsel
Email: gmcgrath@wingstop.com


with a copy to:
Paul, Weiss, Rifkind, Wharton & Garrison LLP
1285 Avenue of the Americas
New York, New York 10019
Attention: Jordan Yarett
Email: jyarett@paulweiss.com


If to the Trustee:


Citibank, N.A.
388 Greenwich Street
New York, NY 10013
Attention: Agency & Trust – Wingstop Funding LLC
E-mail: anthony.bausa@citi.com or
call (888) 855-9695 to obtain the Citibank, N.A. account manager’s email address
Phone: (714) 845-4113


If to the Rating Agency:


at the address set forth in the applicable Series Supplement
18

--------------------------------------------------------------------------------



(b)    The Guarantors or the Trustee by notice to each other party may designate
additional or different addresses for subsequent notices or communications;
provided, however, that the Guarantors may not at any time designate more than a
total of three (3) addresses to which notices must be sent in order to be
effective.
(c)    Any notice (i) given in person shall be deemed delivered on the date of
delivery of such notice, (ii) given by first-class mail shall be deemed given
five (5) days after the date that such notice is mailed, (iii) delivered by
overnight air courier shall be deemed delivered one (1) Business Day after the
date that such notice is delivered to such overnight courier, (iv) when posted
on a password-protected internet website shall be deemed delivered after notice
of such posting has been provided to the recipient and (v) delivered by e-mail
shall be deemed delivered on the date of delivery of such notice.
(d)    Notwithstanding any provisions of this Agreement to the contrary, the
Trustee shall have no liability based upon or arising from the failure to
receive any notice required by or relating to this Agreement or any other
Transaction Document.
8.3    Governing Law. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND
INTERPRETED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK WITHOUT REGARD
TO CONFLICTS OF LAW PRINCIPLES (OTHER THAN SECTIONS 5-1401 AND 5-1402 OF THE
GENERAL OBLIGATIONS LAW OF THE STATE OF NEW YORK).
8.4    Successors. All agreements of each of the Guarantors in this Agreement
and each other Transaction Document to which it is a party shall bind its
successors and assigns; provided that no Guarantor may assign its obligations or
rights under this Agreement or any other Transaction Document, except with the
written consent of the Control Party. All agreements of the Trustee in the
Indenture and in this Agreement shall bind its successors as permitted by the
Transaction Documents.
8.5    Severability. In case any provision in this Agreement or any other
Transaction Document shall be invalid, illegal or unenforceable, the validity,
legality and enforceability of the remaining provisions shall not in any way be
affected or impaired thereby.
8.6    Counterparts; Electronic Signatures and Transmission. This Agreement may
be executed by the parties hereto in several counterparts (including by
facsimile or other electronic means of communication), each of which when so
executed shall be deemed to be an original and all of which when taken together
shall constitute but one and the same agreement. For purposes of this Agreement,
any reference to “written” or “in writing” means any form of written
communication, including, without limitation, electronic signatures, and any
such written communication may be transmitted by Electronic Transmission.
“Electronic Transmission” means any form of communication not directly involving
the physical transmission of paper, including the use of, or participation in,
one or more electronic networks or databases (including one or more distributed
electronic networks or databases), that creates a record that may be retained,
retrieved and reviewed by a recipient thereof and that may be directly
reproduced in paper form by such a recipient through an automated process. The
Trustee is authorized to accept written instructions, directions, reports,
notices or other communications delivered by Electronic Transmission and shall
not have any duty or obligation to verify or confirm that the Person sending
instructions, directions, reports, notices or other communications or
information by Electronic Transmission is, in fact, a Person authorized to give
such instructions, directions, reports, notices or other communications or
information on behalf of the party purporting to send such Electronic
Transmission, and the Trustee shall not have any liability for any losses,
liabilities, costs or expenses incurred or sustained by any party as a result of
such reliance upon or compliance with such instructions, directions, reports,
notices or other communications or information to the Trustee, including,
without limitation, the risk of the Trustee acting on unauthorized instructions,
notices, reports or other communications or information, and the risk of
interception and misuse by third parties (except to the extent such action
results from gross negligence, willful misconduct or fraud by the Trustee). Any
requirement in this Agreement that is to be signed or authenticated by “manual
signature” or similar language shall not be deemed to prohibit signature to be
by facsimile or electronic signature and shall not be deemed to prohibit
delivery thereof by Electronic Transmission. Notwithstanding anything to the
19

--------------------------------------------------------------------------------



contrary in this Agreement, any and all communications (both text and
attachments) by or from the Trustee that the Trustee in its sole discretion
deems to contain confidential, proprietary and/or sensitive information and sent
by Electronic Transmission will be encrypted. The recipient of the Electronic
Transmission will be required to complete a one-time registration process.
8.7    Table of Contents, Headings, etc. The Table of Contents and headings of
the Sections of this Agreement have been inserted for convenience of reference
only, are not to be considered a part hereof, and shall in no way modify or
restrict any of the terms or provisions hereof.
8.8    [Reserved].
8.9    Waiver of Jury Trial. EACH OF THE GUARANTORS AND THE TRUSTEE HEREBY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY AND
ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF OR RELATING TO
THIS AGREEMENT, THE OTHER TRANSACTION DOCUMENTS OR THE TRANSACTIONS CONTEMPLATED
HEREBY AND THEREBY.
8.10    Submission to Jurisdiction; Waivers. Each of the Guarantors and the
Trustee hereby irrevocably and unconditionally:
(a)    submits for itself and its property in any legal action or proceeding
relating to this Agreement and the other Transaction Documents to which it is a
party, or for recognition and enforcement of any judgment in respect thereof, to
the non-exclusive general jurisdiction of the courts of the State of New York
sitting in New York County, the courts of the United States for the Southern
District of New York, and appellate courts from any thereof;
(b)    consents that any such action or proceeding may be brought in such courts
and waives any objection that it may now or hereafter have to the venue of any
such action or proceeding in any such court or that such action or proceeding
was brought in an inconvenient court and agrees not to plead or claim the same;
(c)    agrees that service of process in any such action or proceeding may be
effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to the Guarantors or the
Trustee, as the case may be, at its address set forth in Section 8.2 or at such
other address of which the Trustee shall have been notified pursuant thereto;
(d)    agrees that nothing herein shall affect the right to effect service of
process in any other manner permitted by law or shall limit the right to sue in
any other jurisdiction; and
(e)    waives, to the maximum extent not prohibited by law, any right it may
have to claim or recover in any legal action or proceeding referred to in this
Section 8.10 any special, exemplary, punitive or consequential damages.
8.11    Additional Guarantors. Each Future Securitization Entity shall become a
Guarantor for all purposes of this Agreement upon execution and delivery by such
Future Securitization Entity of an Assumption Agreement in substantially the
form of Exhibit A attached hereto. Upon the execution and delivery by any Future
Securitization Entity of such an Assumption Agreement, the supplemental
schedules attached to such Assumption Agreement shall be incorporated into and
become a part of and supplement the Schedules to this Agreement, and each
reference to such Schedules shall mean and be a reference to such Schedules as
supplemented pursuant to each Assumption Agreement.
8.12    Currency Indemnity. Each Guarantor shall make all payments of amounts
owing by it hereunder in Dollars. If a Guarantor makes any such payment to the
Trustee or any other Secured Party in a currency (the “Other Currency”) other
than Dollars (whether voluntarily or pursuant to an order or judgment of a
20

--------------------------------------------------------------------------------



court or tribunal of any jurisdiction), such payment shall constitute a
discharge of the liability of such party hereunder in respect of such amount
owing only to the extent of the amount of Dollars which the Trustee or such
Secured Party is able to purchase, with the amount it receives on the date of
receipt (if it can timely exchange such Other Currency on such date) or
otherwise on the next Business Day on which a foreign currency exchange
transaction may be effected for such Other Currency. If the amount of Dollars
which the Trustee or such Secured Party is able to purchase is less than the
amount of such currency originally so due in respect of such amount, such
Guarantor shall indemnify and save the Trustee or such Secured Party, as
applicable, harmless from and against any loss or damage arising as a result of
such deficiency. This indemnity shall constitute an obligation separate and
independent from the other obligations contained in this Agreement, shall give
rise to a separate and independent cause of action, shall survive termination
hereof, shall apply irrespective of any indulgence granted by the Trustee or
such Secured Party and shall continue in full force and effect notwithstanding
any judgment or order in respect of any amount due hereunder or under any
judgment or order.
8.13    Acknowledgment of Receipt. Each Guarantor acknowledges receipt of an
executed copy of this Agreement.
8.14    Termination; Partial Release.
(a)    This Agreement and any grants, pledges and assignments hereunder became
effective on the Original Closing Date and shall terminate on the Termination
Date.
(b)    On the Termination Date, the Collateral shall be automatically released
from the Liens created hereby, and this Agreement and all obligations (other
than those expressly stated to survive such termination) of the Trustee and each
Guarantor shall automatically terminate, all without delivery of any instrument
or performance of any act by any party, and all rights to the Collateral shall
revert to the Guarantors. At the request and sole expense of any Guarantor
following any such termination, the Trustee shall deliver to such Guarantor any
Collateral held by the Trustee hereunder, and execute and deliver to such
Guarantor such documents as such Guarantor shall reasonably request to evidence
such termination.
(c)    Any partial release of Collateral hereunder requested by the Issuer or
any Guarantor in connection with any Permitted Asset Disposition shall be
governed by Section 14.18 of the Base Indenture.
8.15    Third Party Beneficiary. Each of the Secured Parties and the Controlling
Class Representative is an express third party beneficiary of this Agreement.
8.16    Entire Agreement. This Agreement, together with the schedule hereto, the
Indenture and the other Transaction Documents, contain a final and complete
integration of all prior expressions by the parties hereto with respect to the
subject matter hereof and shall constitute the entire agreement among the
parties hereto with respect to the subject matter hereof, superseding all
previous oral statements and writings with respect thereto.
8.17    Amendment and Restatement. The execution and delivery of this Agreement
shall constitute an amendment and restatement, but not a novation, of the
Original Agreement and the obligations and liabilities of the Guarantors under
the Original Agreement and the pledge of the Collateral made by the Guarantors
thereunder to the Trustee. All Liens, deeds of trust, mortgages, assignments and
security interests securing the Original Agreement and the obligations and
liabilities of the Guarantors relating thereto are hereby ratified, confirmed,
renewed, extended, brought forward and rearranged as security for the Issuer
Obligations, shall continue without any diminution thereof and shall remain in
full force and effect on and after the Closing Date. The Guarantors hereby
reaffirm all UCC financing statements and continuation statements and amendments
thereof filed and all other filings and recordations made in respect of the
Collateral and the Liens and security interests granted under the Original
Agreement and this Agreement and acknowledge that all such filings and
recordations were and remain authorized and effective on and after the date
hereof.
[Signature pages follow]
21


--------------------------------------------------------------------------------



IN WITNESS WHEREOF, each of the Guarantors and the Trustee has caused this
Amended and Restated Guarantee and Collateral Agreement to be duly executed and
delivered by its duly authorized officer as of the date and year first above
written.



WINGSTOP GUARANTOR LLCBy:/s/ Michael SkipworthName: Michael SkipworthTitle:
Executive Vice President and Chief Financial OfficerWINGSTOP FRANCHISING
LLCBy:/s/ Michael SkipworthName: Michael SkipworthTitle: Executive Vice
President and Chief Financial Officer







[Signature Page to Guarantee and Collateral Agreement]

--------------------------------------------------------------------------------




AGREED AND ACCEPTED:
CITIBANK, N.A., in its capacity as the Trustee
By:/s/ Anthony BausaName: Anthony BausaTitle: Senior Trust Officer

[Signature Page to Guarantee and Collateral Agreement]


--------------------------------------------------------------------------------



Schedule 4.5
GUARANTOR OWNERSHIP RELATIONSHIPS

ENTITYOWNED BYSUBSIDIARIESWingstop Franchising LLCWingstop Funding
LLCNoneWingstop Guarantor LLCWingstop Restaurants Inc.Wingstop Funding LLC









--------------------------------------------------------------------------------



Exhibit A to
Amended and Restated Guarantee and Collateral Agreement
FORM OF ASSUMPTION AGREEMENT
ASSUMPTION AGREEMENT, dated as of                               , 20    (this
“Assumption Agreement”), made by                                a
                               (the “Additional Guarantor”), in favor of
CITIBANK, N.A., as Trustee and securities intermediary under the Indenture
referred to below (in such capacity, together with its successors, the
“Trustee”). All capitalized terms not defined herein shall have the meaning
ascribed to them in the Base Indenture Definitions List attached to the Base
Indenture (as defined below) as Annex A thereto.
W I T N E S S E T H:
WHEREAS, Wingstop Funding LLC, a Delaware limited liability company, the Trustee
and Citibank, N.A., as securities intermediary, have entered into an Amended and
Restated Base Indenture dated as of October 30, 2020 (as amended, modified or
supplemented from time to time in accordance with the terms thereof, exclusive
of any Series Supplements, the “Base Indenture” and, together with all Series
Supplements, the “Indenture”), providing for the issuance from time to time of
one or more Series of Notes thereunder; and
WHEREAS, in connection with the Base Indenture, the Guarantors and the Trustee
have entered into the Amended and Restated Guarantee and Collateral Agreement,
dated as of October 30, 2020 (as amended, supplemented or otherwise modified
from time to time in accordance with the terms thereof, the “Guarantee and
Collateral Agreement”) in favor of the Trustee for the benefit of the Secured
Parties;
WHEREAS, the Base Indenture requires the Additional Guarantor to become a party
to the Guarantee and Collateral Agreement; and
WHEREAS, the Additional Guarantor has agreed to execute and deliver this
Assumption Agreement in order to become a party to the Guarantee and Collateral
Agreement;
NOW, THEREFORE, IT IS AGREED:
1.Guarantee and Collateral Agreement. By executing and delivering this
Assumption Agreement, the Additional Guarantor, as provided in Section 8.11 of
the Guarantee and Collateral Agreement, hereby becomes a party to the Guarantee
and Collateral Agreement as a Guarantor thereunder with the same force and
effect as if originally named therein as a Guarantor and, without limiting the
generality of the foregoing, hereby expressly assumes all obligations and
liabilities of a Guarantor thereunder. In furtherance of the foregoing, the
Additional Guarantor, as security for the payment and performance in full of the
Obligations, does (x) hereby create and grant to the Trustee for the benefit of
the Secured Parties a security interest in all of the Additional Guarantor’s
right, title and interest in and to the Collateral of the Additional Guarantor
in accordance with the terms of the Guarantee and Collateral Agreement and
subject to the exceptions set forth therein and (y) jointly and severally with
the other Guarantors, unconditionally and irrevocably hereby guarantee to the
Trustee, for the benefit of the Secured Parties, the prompt and complete payment
and performance by the Issuer when due (whether at the stated maturity, by
acceleration or otherwise, but after giving effect to all applicable grace
periods) of the Issuer Obligations. Each reference to a “Guarantor” in the
Guarantee and Collateral Agreement shall be deemed to include the Additional
Guarantor. The Guarantee and Collateral Agreement is hereby incorporated herein
by reference. The information set forth in Annex 1-A hereto (A) is true and
correct as of the date hereof in all material respects and (B) is hereby added
to the information set forth in Schedule 4.5 to the Guarantee and Collateral
Agreement and such Schedule shall be deemed so amended. The Additional Guarantor
hereby represents and warrants that each of the representations and warranties
A-1

--------------------------------------------------------------------------------



contained in Section 4 of the Guarantee and Collateral Agreement applicable to
it is true and correct on and as the date hereof (after giving effect to this
Assumption Agreement) as if made on and as of such date.
2.Representations of Additional Guarantor. The Additional Guarantor represents
and warrants to the Trustee for the benefit of the Secured Parties that this
Assumption Agreement has been duly authorized, executed and delivered by it and
constitutes its legal, valid and binding obligation, enforceable against it in
accordance with its terms, subject to applicable bankruptcy, insolvency,
reorganization, moratorium or other laws affecting creditors’ rights generally
and subject to general principles of equity, regardless of whether considered in
a proceeding in equity or at law.
3.Counterparts; Binding Effect. This Assumption Agreement may be executed in
counterparts (and by different parties hereto on different counterparts), each
of which shall constitute an original, but all of which taken together shall
constitute a single contract. This Assumption Agreement shall become effective
when (a) the Trustee shall have received a counterpart of this Assumption
Agreement that bears the signature of the Additional Guarantor and (b) the
Trustee has executed a counterpart hereof. Delivery of an executed counterpart
of a signature page of this Assumption Agreement by .pdf file shall be effective
as delivery of a manually executed counterpart of this Assumption Agreement.
4.Full Force and Effect. Except as expressly supplemented hereby, the Guarantee
and Collateral Agreement shall remain in full force and effect.
5.Severability. In case any provision in this Agreement or any other Transaction
Document shall be invalid, illegal or unenforceable, the validity, legality and
enforceability of the remaining provisions shall not in any way be affected or
impaired thereby.
6.Notices. All communications and notices hereunder shall be in writing and
given as provided in Section 8.2 of the Guarantee and Collateral Agreement. All
communications and notices hereunder to the Additional Guarantor shall be given
to it at the address set forth under its signature below.
7.Fees and Expenses. The Additional Guarantor agrees to reimburse the Trustee
for its reasonable and documented out-of-pocket expenses in connection with the
execution and delivery of this Assumption Agreement, including the reasonable
fees and disbursements of outside counsel for the Trustee.
8.Governing Law. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND
INTERPRETED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK WITHOUT REGARD
TO CONFLICTS OF LAW PRINCIPLES (OTHER THAN SECTIONS 5-1401 AND 5-1402 OF THE
GENERAL OBLIGATIONS LAW OF THE STATE OF NEW YORK).


A-2


--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the undersigned has caused this Assumption Agreement to be
duly executed and delivered as of the date first above written.

[ADDITIONAL GUARANTOR]By:Name:Title:[Address]:Attention:Email:



AGREED AND ACCEPTED:
CITIBANK, N.A., in its capacity as the Trustee
By:Name:Title:



A-3

--------------------------------------------------------------------------------



Annex 1-A
GUARANTOR OWNERSHIP RELATIONSHIPS



ENTITYOWNED BYSUBSIDIARIES



A-4